Citation Nr: 0402248	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for left maxillary 
sinusitis, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for nasal polyp.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A hearing was held via video teleconference (VTC) in March 
2003 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of The Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.



REMAND

At the VTC, the veteran testified that, as a result of his 
service-connected sinus condition, currently he experiences 
constant numbness on the left side of his face, a constant 
runny nose, and difficulty chewing on the left side of his 
mouth.  Transcript (T), pp. 3-5.  Further, the veteran 
related that he has pressure in the area of his left temple, 
status post-surgery, and his symptoms disrupt his sleep.  
While eating, he tires from switching his food from one side 
of his mouth to the other while chewing, and eventually he 
vomits.  T, pp. 6-7, 9.

A private September 2002 medical report from P.J.G., MD, 
reflects the veteran's symptoms as reported to Dr. G.  Dr. G 
did not proffer a diagnosis or opinion as concerns the 
veteran's current condition.

The April 2002 VA medical examination report reflects that 
the examiner recommended a CT scan of the veteran's paranasal 
sinuses in order to fully determine the current state of the 
veteran's disorder.  The report reflects that a CT scan 
scheduled for May 2002 was rescheduled for April 26, 2002.  
The Board notes that, although the examination report 
reflects that it was transcribed on April 15, 2002, it 
nonetheless reflects that the veteran failed to report for 
diagnostic testing.

The Board also notes that the examination report reflects 
that the examiner noted that she had no medical records on 
the veteran to review.  Interestingly, records of the 
surgical procedure which the examiner speculated the veteran 
had are in the claim file.  The Board finds that the examiner 
would have found these records helpful.  The Board finds no 
correspondence in the claim file as to the details of a 
failure to report by the veteran.

Accordingly, the case is REMANDED for the following:

1.  The RO shall arrange for an 
appropriate examination to determine the 
current severity of the veteran's 
service-connected sinus and nasal polyp 
disorders, to include all indicated 
diagnostic testing.  The RO shall ensure 
that the claim file is provided to the 
examiner(s).  The RO also shall ensure 
that the veteran is informed of the 
provisions of 38 C.F.R. § 3.655 (2003) 
as concerns the failure to report for a 
medical examination.

2.  After all the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, a SSOC should be 
issued to the veteran and, after the 
requisite period for response, the case 
should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




